Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/960,482 filed on 7/7/2020, which is a 371/National Stage Application of PCT/JP2018/039840 filed 10/26/2018.  Claims 1-14 are currently pending.
Priority
Application claims the benefit of Japanese Application No. 2018-004318, filed on 1/15/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites: “the pin slide hole is provided at the other one of the drive plate or the clutch weight and is formed in a long hole shape allowing backward displacement of one end side of the clutch weight in a rotary drive direction of the drive plate”. The Drawings only show a pin slide hole in/at the clutch weight; there is no pin slide hole shown in the drive plate. 

claim 1 recites: “wherein the swing support pin is provided at one of the drive plate or the clutch weight, and is formed to extend toward the other one of the drive plate or the clutch weight”, but only swing support pins formed at the drive plate and extending toward the clutch weight is shown.
These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a pivot-point-side slide member provided between the swing support pin and the pin slide hole to slide the swing support pin and the pin slide hole”. The skilled artisan is not apprised as to the import of the wording, because both the swing support pin and the pin slide hole do not independently “slide”, as specified in the claim; they slide relative to one another. Moreover, they are not slid, or caused to slide by provision of said slide member, they slide relatively to one another due to a relative displacement. The metes and bounds of the claim have therefor not been adequately set forth. More specifically, the swing support pin (214) and pivot point side slide member (215), slide within the pin slide hole. 
Claims 4, 6, and 8, have a similar issue. 
Claim 10 recites: wherein the pin slide hole is formed as a long hole with such a length that collision with the swing support pin is avoided even in a case where one end side of the clutch weight displaces backward in the rotary drive direction of the drive plate. 
The skilled artisan is not apprised as to what degree a contact may rise to the level of collision. For instance paragraph 81 of the Specification explains that the depicted embodiments avoid collision with the swing support pin. However, Figs. 6 and 7 show that the swing support pin abuts the pin slide hole, and so in at least one interpretation, has collided with it. The skilled artisan is not apprised as to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0053783 (Lean), in view of US Patent 4254854 (St. John), or US Patent 4226320 (St. John II).
As to claim 1, Lean discloses, as best understood: A centrifugal clutch (Figs. 3-6) comprising: 
a drive plate (11) to be rotatably driven together with a driven pulley in response to drive force of an engine (Fig. 5, paragraph 4); 
a clutch (51) outer having, outside the drive plate, a cylindrical surface provided concentrically with the drive plate; 
a clutch weight (20) having a clutch shoe (22) formed to extend along a circumferential direction of the drive plate and facing the cylindrical surface of the clutch outer, 
one end side of the clutch weight in the circumferential direction being turnably attached onto the drive plate through a swing support pin (14) and a pin slide hole (Fig. 3, and Fig. below) , the other end side displacing toward a cylindrical surface side of the clutch outer; 
a protruding body (13) provided to protrude toward the clutch weight from the drive plate; 


    PNG
    media_image1.png
    479
    678
    media_image1.png
    Greyscale


wherein the swing support pin is provided at one of the drive plate or the clutch weight, and is formed to extend toward the other one of the drive plate or the clutch weight (Figs. 3-4), and the pin slide hole is provided at the other one of the drive plate or the clutch weight (See Fig. below) and is formed in a long hole shape allowing backward displacement of one end side of the clutch weight in a rotary drive direction of the drive plate (See Figs. 6-8) 

    PNG
    media_image2.png
    713
    863
    media_image2.png
    Greyscale

Lean does not disclose: “a pivot-point-side slide member” … provided between the swing support pin and the pin slide hole to slide the swing support pin and the pin slide hole, although it can be seen in Figs. 6-8 that the swing support pin slides in the pin slide hole, there is no separate “member” provided between the spring support pin and the pin slide hole. 
Nevertheless, layered pivot pins are known, for example, from US Patent 4226320 (St. John II). 
See for instance St. John II, Fig. 14, which shows a sleeve 43 and bushing 48, provided between an analogous support pin and clutch weight, and St. John which provides a resilient bushing 39 covering an analogous pivot pin.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide a bushing or sleeve, on the pivot pin of Lean, in order to increase resilience, absorb shock, or decrease wear, because, inter alia, some teaching, suggestion, or motivation (see for instance column 4, lines 33-46, in St. John) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (KSR v. Teleflex).

“a pivot-point-side slide member provided between the swing support pin and the pin slide hole to slide the swing support pin and the pin slide hole”, as well as “and the swing support pin is slidably displaceably fitted in the pin slide hole through the pivot-point-side slide member”. 
The obvious statement above, and proposed combination, is relevant to all dependent claims.

As to claim 2, Lean does not provide:
wherein each of the swing support pin and the pin slide hole is made of a metal material, and the pivot-point-side slide member is made of a resin material, although its support pin and drive plate are likely made of metal. 
Nevertheless, St. John provides its swing support pin and pin slide hole is made of metal (column 1, lines 41-48, and column 2, lines 14-16), and to provide its pivot-point-side slide member as a resilient annular bushing formed of an elastomer or high strength plastic material. Resin specifically is not mentioned, but resin is a known elastomer (polymer with elastic properties), and indeed, resin is defined as a plastic that is able to remain viscous before setting. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to, form the swing support pin and the pin slide hole in Lean as a metal material, and employ any known elastomer for its bushing, including resin/plastic, because, inter alia, some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. (KSR v. Teleflex).

As to claim 3, the combination does not explicitly provide: “wherein the pivot-point-side slide member is rotatably slidably fitted onto the swing support pin”. Nevertheless, St. John teaches that its 

As to claim 4, the combination does not provide, as best understood, 
further comprising an auxiliary pivot-point-side slide member provided between the swing support pin and the pivot-point-side slide member to slide the swing support pin and the pivot-point-side slide member. Nevertheless, the mere duplication of parts (MPEP 2144.04 (VI)(B), or addition of known parts, or making parts separable (MPEP 2144.04 (V)(C), is indicia of unobviousness. In addition, applicant does not provide any criticality for this feature. See also, St. John II, which provides two slide members (60 and 43), between an analogous pivot pin and clutch weight. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to form an extra sleeve/bushing, or “auxiliary pivot-point-side slide member”, on or in the pivot-point slide member of the combination, for instance to facilitate manufacture, because, inter alia, the mere duplication of parts, and, applying a known technique (the duplication or separation of a part) to a known device (method, or product) ready for improvement to yield predictable results, is a matter of ordinary skill, (KSR v. Teleflex).

As to claim 9, Lean discloses: wherein the swing support pin is provided at the drive plate, and the pin slide hole is provided at the clutch weight. 
claim 10, as best understood, the combination provides: “wherein the pin slide hole is formed as a long hole with such a length that collision with the swing support pin is avoided even in a case where one end side of the clutch weight displaces backward in the rotary drive direction of the drive plate.”, See Figs. 6-8 of Lean and note that Lean does not disclose that its swing support pin is in danger of collision with any object; it merely slides in the pin slide hole. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lean, in view of St. John I and St. John II, and further in view of US Patent 7600625 (Ishikawa). 
As to claim 5, the combination does not provide, 
wherein one of portions of the protruding body and the driven portion sliding on each other is made of a metal material, and the other one of the portions is made of a resin material. 
Nevertheless, Ishikawa provide a protruding body (damping rubber 117) on an analogous swing support pin. In addition, resin or any elastomeric polymer is suitable substitute for rubber. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to form the protruding body of the combination, as resin, or any known polymer used in the art, made by using a resin, and to form the swing support pin from metal, the ubiquitous and default material for the body of centrifugal clutches (taught by St. John I), because, inter alia, combining prior art elements according to known methods to yield predictable results (e.g. to inhibit vibration).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lean, in view in view of US Patent 7600625 (Ishikawa).
As to claim 7, Lean provides all features (compare to claim 1), but does not provide, 

Nevertheless, Ishikawa provide a protruding body (damping rubber 117) on an analogous swing support pin. In addition, resin or any elastomeric polymer is suitable substitute for rubber. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to form the protruding body of Lean, as resin, or any known polymer used in the art, made by using a resin, and to form the swing support pin from metal, the ubiquitous and default material for the body of centrifugal clutches, because, inter alia, combining prior art elements according to known methods to yield predictable results (e.g. to inhibit vibration).
The obvious statement above, and proposed combination, is relevant to all dependent claims.
As to claim 9, Lean discloses: wherein the swing support pin is provided at the drive plate, and the pin slide hole is provided at the clutch weight. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least claims 1, for example is, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17047938 (See cited US Publication 2021/0108687. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 17047938 appear to fully encompass claim 1.


Claim 7 for example, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17047938 (See cited US Publication 2021/0108687, and/or over claims 1-14 of copending Application No 16960824, (See US Publication 2020/0270607), in view of the prior art which suggests the subject matter of claim 5 for example. (See obvious statements to claim 5 and 7, using the copending references as the primary reference.
This is a provisional nonstatutory double patenting rejection. This section will be revisited as prosecution progresses. 

Allowable Subject Matter
Claims6, 8, and 13-14 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 6 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claims 6 and 8, the prior art does not disclose or suggest:
wherein the protruding body is rotatably provided at a protruding body support pin provided on the drive plate, and includes an auxiliary swing-side slide member provided between the protruding body support pin and the protruding body to slide the protruding body support pin and the protruding body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3552904 (Lancey) discloses the use of resin as a friction sleeve 38; US Publication 20190120301 (Liu) provides an analogous centrifugal clutch.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D/               Examiner, Art Unit 3655     

/CHARLES A FOX/               Supervisory Patent Examiner, Art Unit 3655